SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 11-K ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 [x] ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 [NO FEE REQUIRED, EFFECTIVE OCTOBER 7, 1996]. For the fiscal year ended December 31, 2010 OR [] TRANSITION REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 [NO FEE REQUIRED]. For the transition period from to Commission File Number 001-33934 A.Full title of the plan and the address of the plan, if different from that of the issuer named below: Cape Bank Employees’ Savings & Profit Sharing Plan and Trust B:Name of issuer of the securities held pursuant to the plan and the address of its principal executive office: Cape Bancorp, Inc. 225 North Main Street Cape May Court House, New Jersey 08210 CAPE BANK EMPLOYEES’ SAVINGS & PROFIT SHARING PLAN AND TRUST Financial Statements and Supplemental Schedules December31, 2010 and 2009 CAPE BANK EMPLOYEES’ SAVINGS & PROFIT SHARING PLAN AND TRUST December31, 2010 and 2009 Table of Contents Page Report of Independent Registered Public Accounting Firm 1 Financial Statements: Statements of Net Assets Available for Benefits 2 Statements of Changes in Net Assets Available for Benefits 3 Notes to Financial Statements 4 Supplemental Schedules 1. ScheduleH, Line4a – Scheduleof Delinquent Participant Contributions 11 2. ScheduleH, Line4i – Scheduleof Assets (Held at End of Year) 12 [Letterhead of KPMG LLP] Report of Independent Registered Public Accounting Firm The Cape Bancorp, Inc. Compensation Committee Cape Bank Employees’ Savings & Profit Sharing Plan and Trust: We have audited the accompanying statements of net assets available for benefits of the Cape Bank Employees’ Savings & Profit Sharing Plan and Trust (the Plan) as of December31, 2010 and 2009, and the related statements of changes in net assets available for benefits for the years then ended. These financial statements are the responsibility of the Plan’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the net assets available for benefits of the Plan as of December31, 2010 and 2009, and the changes in net assets available for benefits for the years then ended in conformity with U.S. generally accepted accounting principles. Our audits were performed for the purpose of forming an opinion on the basic financial statements taken as a whole. The accompanying Schedule H, Line 4i – Schedule of Assets (Held at End of Year) as of December31, 2010 and Schedule H, Line 4a – Schedule of Delinquent Participant Contributions for the year ended December 31, 2010, are presented for purposes of additional analysis and are not a required part of the basic financial statements but are supplementary information required by the Department of Labor’s Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974. These supplemental schedules are the responsibility of the Plan’s management. The supplemental schedules have been subjected to the auditing procedures applied in our audits of the basic financial statements and, in our opinion, are fairly stated in all material respects in relation to the basic financial statements taken as a whole. /s/ KPMG LLP Philadelphia, Pennsylvania June 29, 2011 CAPE BANK EMPLOYEES’ SAVINGS & PROFIT SHARING PLAN AND TRUST Statements of Net Assets Available for Benefits December31, 2010 and 2009 Assets: Cash and cash equivalents $ — $ Investments, at fair value (note 4) Receivables: Contributions — Notes receivable from participants Accrued income Total assets Liabilities: Accrued expenses Total liabilities Net assets before adjustment from fair value to contract value Adjustment from fair value to contract value for fully benefit-responsive investment contracts ) ) Net assets available for benefits $ $ See accompanying notes to financial statements. 2 CAPE BANK EMPLOYEES’ SAVINGS & PROFIT SHARING PLAN AND TRUST Statements of Changes in Net Assets Available for Benefits Years ended December31, 2010 and 2009 Additions: Net appreciation in fair value of investments (Note 4) $ $ Dividend income 15 Net investment income Interest on participant loans Contributions: Employers’ Participants’ Total contributions Deductions: Benefits paid to participants Administrative expenses Total deductions Net increase Net assets available for benefits: Beginning of year End of year $ $ See accompanying notes to financial statements. 3 CAPE BANK EMPLOYEES’ SAVINGS & PROFIT SHARING PLAN AND TRUST Notes to Financial Statements December31, 2010 and 2009 Description of Plan The following description of Cape Bank Employees' Savings & Profit Sharing Plan and Trust (Plan) provides only general information. Participants should refer to the Plan agreement for a more complete description of the plan’s provisions. (a) General The Plan was established on November 1, 2007 and is a defined contribution plan covering all full-time employees of Cape Bank (Bank) who have completed three months of service and are age twenty one or older. Participants are eligible to receive employer contributions upon completion of one year of service. The Plan is subject to the provisions of the Employee Retirement Income Security Act of 1974 (ERISA). The Bank is a wholly owned subsidiary of Cape Bancorp, Inc. On January 1, 2009, the Plan changed its name from Cape Savings Bank Employees’ Savings and Profit Sharing Plan and Trust to Cape Bank Employees’ Savings & Profit Sharing Plan and Trust. (b) Contributions Each year, participants may contribute up to 30% of pretax annual compensation, as defined in the Plan document and subject to certain limitations. Participants who have attained age50 by the close of the Plan year are also eligible to make catch-up contributions under Internal Revenue Code Section414(v). Participants may also contribute amounts representing distributions from other qualified defined benefit or defined contribution plans. The Bank contributed 100% of the first 3% and 50% of the next 2% of eligible compensation that participants contributed to the Plan in 2010 and 2009. Additional profit sharing amounts may be contributed at the option of the Bank’s board of directors. Contributions are subject to certain limitations. Plan participants direct the investment of their contributions and the employer contributions into the various investment options offered by the Plan. (c) Participant Accounts Each participant’s account is credited with the participant’s contributions and an allocation of (a)the Bank’s contributions, b)Plan earnings, and c)forfeitures of employer profit sharing contributions, and is charged with his or her withdrawals. Allocations are based on participant earnings or account balances, as defined. The benefit to which a participant is entitled is the benefit that can be provided from the participant’s vested account. Each participant directs the investment of his or her account to any of the investment options available under the Plan. (d) Retirement, Death and Disability A participant is entitled to 100% of his or her account balance upon retirement, death or disability. (e) Vesting Participants are immediately 100% vested in their contributions plus actual earnings, plus all employer Safe Harbor matching contributions thereon. 4 CAPE BANK EMPLOYEES’ SAVINGS & PROFIT SHARING PLAN AND TRUST Notes to Financial Statements December31, 2010 and 2009 (f) Payment of Benefits On termination of service due to death, disability, retirement, or other termination of employment, a participant may elect to receive a lump-sum amount, installment payments or distributions in kind of Bank stock equal to the value of the participant’s vested interest in his or her account. (g) Notes Receivable from Participants (Participant Loans) Participants may borrow from their accounts a minimum of $1,000 up to a maximum of $50,000 or 50% of their vested account balance, whichever is less. Loan transactions are treated as a transfer to (from) the investment account from (to) notes receivable from participants. The loans are secured by the balance in the participant’s account and bear interest at rates that are commensurate with local prevailing rates as determined monthly by the Plan administrator. Principal and interest are paid through payroll deductions. Participant loans are reported at their unpaid principal balance plus accrued interest. Summary of Significant Accounting Policies (a) Basis of Accounting The financial statements of the Plan are prepared under the accrual basis of accounting. (b) Recent Accounting Pronouncements In January2010, the FASB issued Accounting Standards Update (ASU)No.2010-06, Fair Value Measurements and Disclosures (Topic 820) — Improving Disclosures about Fair Value Measurements (ASU 2010-06). ASU 2010-06 requires reporting entities to make new disclosures about recurring and nonrecurring fair value measurements, including significant transfers into and out of Level 1 and Level 2 fair value measurements and information on purchases, sales, issuances and settlements, on a gross basis, in the reconciliation of Level 3 fair value measurements. ASU 2010-06 also requires disclosure of fair value measurements by “class” instead of by “major category” as well as any changes in valuation techniques used during the reporting period. For disclosures of Level 1 and Level 2 activity, fair value measurements by “class” and changes in valuation techniques, ASU 2010-06 is effective for reporting periods beginning after December15, 2009, with disclosures for previous comparative periods prior to adoption not required. The adoption of this portion of ASU 2010-06 did not have a material impact on the Plan’s assets available for benefits or changes therein. For the reconciliation of Level 3 fair value measurements, ASU 2010-06 is effective reporting periods beginning after December15, 2010. The adoption of this portion of ASU 2010-06 is not expected to have a material impact on the Plan’s assets available for benefits or changes therein. In September 2010, the FASB issued Accounting Standards Updated in2010-25-Plan Accounting – Defined Contribution Pension Plans (Topic 962): Reporting Loans to Participants by Defined Contribution Plans (ASU 2010-25).ASU 2010-25 requires the classification of participant loans as notes receivable from participantsand measurement of participant loans at the unpaid principal balance plus accrued interest.ASU 2010-25 is effective for years ending after December 15, 2010 and requires retrospective application.Accordingly, participant loan balances were reclassified to notes receivable from participantsas ofDecember 31, 2010 and 2009. 5 CAPE BANK EMPLOYEES’ SAVINGS & PROFIT SHARING PLAN AND TRUST Notes to Financial Statements December31, 2010 and 2009 (c) Investment Valuation and Income Recognition The Plan’s investments are reported at fair value. Purchases and sales of securities are recorded on a trade-date basis. Interest income is recorded on the accrual basis. Dividends are recorded on the ex-dividend date. FASB ASC Topic No.820, “Fair Value Measurements and Disclosures” establishes a fair value hierarchy which requires an entity to maximize the use of observable inputs and minimize the use of unobservable inputs when measuring fair value. The standard describes three levels of inputs that may be used to measure fair value: Level 1: Quoted prices (unadjusted)for identical assets or liabilities in active markets that the entity has the ability to access as of the measurement date. Level 2: Significant other observable inputs other than Level 1 prices such as quoted prices for similar assets or liabilities; quoted prices in markets that are not active; or other inputs that are observable or can be corroborated by observable market data. Level 3: Significant unobservable inputs that reflect a reporting entity’s own assumptions about the assumptions that market participants would use in pricing an asset or liability. In some cases, a valuation technique used to measure fair value may include inputs from multiple levels of the fair value hierarchy. The lowest level of significant input determines the placement of the entire fair value measurement in the hierarchy. The following descriptions of the valuation methods and assumptions used by the Plan to estimate the fair values of investments apply to investments held directly by the Plan. Bank common stock: Investments in Bank common stock and in the Federated money market fund are stated at fair value as determined by quoted market prices (Level1 inputs). Common collective trusts: The fair values of participation units held in common collective trusts are based on their net asset values, as reported by the managers as supported by the unit prices of actual purchase and sale transactions occurring as of or close to the financial statement date. The fair values of interests in stable value funds are based upon the net asset values of such funds reflecting all investments at fair value, including direct and indirect interests in fully benefit-responsive contracts, as reported by the fund managers. The fair values of common collective trusts are classified within Level2 of the fair value hierarchy. The methods described above may produce a fair value calculation that may not be indicative of net realizable value or reflective of future fair values. Furthermore, while the Plan believes its valuation methods are appropriate and consistent with other market participants, the use of different methodologies or assumptions to determine the fair value of certain financial instruments could result in a different fair value measurement at the reporting date. 6 CAPE BANK EMPLOYEES’ SAVINGS & PROFIT SHARING PLAN AND TRUST Notes to Financial Statements December31, 2010 and 2009 Investments measured at fair value on a recurring basis as of December 31, 2010 and 2009 are summarized below: Fair value measurements at December 31, 2010 using Quoted prices in active markets for identical assets (Level 1) Significant other observable inputs (Level 2) Significant unobservable inputs (Level 3) Total Cape Bancorp, Inc. common stock $ $
